NUMBER 13-20-00049-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                           EX PARTE EDWARD OCHOA


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas.


                         ORDER ABATING APPEAL
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       Appellant, Edward Ochoa, filed a notice of appeal with this Court from the trial

court’s order denying the relief requested in his application for writ of habeas corpus.

The record currently before the Court fails to include a certification of appellant’s right to

appeal.   The Clerk of the Court has requested the trial court’s certification of the

appellant’s right to appeal from the district clerk’s office. To date, this clerk has been

unwilling or unable to satisfy the request.      Accordingly, this matter is ABATED and
REMANDED to the trial court for entry of a certification of the appellant’s right to appeal.

On remand, the trial court shall issue notice of a hearing and accordingly conduct a

hearing addressing the foregoing matter. We further direct that, after conducting the

hearing, the trial court certify whether appellant has the right of appeal. The trial court's

certification, and any orders it enters, shall be included in a supplemental clerk's record.

       The trial court is directed to determine: (1) whether appellant has been denied

effective assistance of counsel, and (2) whether appellant is indigent and entitled to

court-appointed counsel. If the trial court determines appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court is directed to cause the supplemental clerk's record to be filed with

the Clerk of this Court within sixty days of the date of this order. Should the trial court

require more time to comply with the directions of this Court, it shall request an extension

prior to the expiration of this deadline.

       It is so ORDERED.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of April, 2020.




                                             2